Citation Nr: 1605109	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for seasonal allergic rhinitis with atopy.

2.  Entitlement to a rating in excess of 30 percent for reactive airway disease.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease, lumbar spine, status post laminectomy and fusion, to include whether separate compensable ratings are warranted for radiculopathy in the lower extremities.

4.  Entitlement to a rating in excess of 30 percent for status post right knee replacement prior to November 25, 2013.

5.  Entitlement to service connection for a left knee disability, including as secondary to service-connected disabilities.

6.  Entitlement to service connection for acid reflux, including as secondary to service connected-disabilities.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) prior to November 25, 2013. 


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from June 2012, June 2013, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran provided testimony at a videoconference hearing before the undersigned in July 2015.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.



The issues of entitlement to service connection for a left knee disability and acid reflux, and entitlement to a rating in excess of 40 percent for degenerative disc disease, lumbar spine, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals for increased ratings for reactive airway disease and allergic rhinitis is requested.

2.  Since July 1, 2011, the Veteran's service-connected status post right knee replacement has been manifested by chronic residuals consisting of severe painful motion and weakness in the right lower extremity. 

3.  The Veteran's claim for entitlement to a TDIU was received by VA on July 27, 2010.

4.  The Veteran's right knee disability rendered him unable to obtain or retain substantially gainful employment following his May 13, 2010, total knee replacement surgery.

5.  The Veteran's 100 percent schedular rating following his total knee replacement expired on June 30, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for reactive airway disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for allergic rhinitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for a 60 percent rating for status post right knee replacement from July 1, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015). 

4.  The criteria for an effective date of July 1, 2011, for the award of a TDIU, are met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

At the time of the Veteran's July 2015 Board videoconference hearing, the Veteran requested that his appeal for entitlement to increased ratings for reactive airway disease and allergic rhinitis be withdrawn.  This statement was made on the record during the hearing and in the presence of the Veteran's representative.  Thus, there remains no allegation of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they must be dismissed. 


Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) in regard to the right knee and TDIU issues. 

Right Knee

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran was granted service connection and a 10 percent rating for his right knee disability in a February 1992 rating decision.  Following a 2008 knee surgery, the Veteran filed a claim for an increase.  He was awarded a temporary total rating for convalescence effective January 17, 2008, after which a 30 percent disability rating was assigned, effective March 1, 2009.  He did not appeal the assignment of this rating.  In May 2010, he filed a claim for an increase following total knee replacement surgery.  The Veteran was assigned a 100 percent rating, effective May 13, 2010, after which the disability was again assigned a 30 percent rating, effective July 1, 2011.  These ratings were assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which applies following knee replacement.  In June 2013, the RO issued a rating decision increasing the rating to 60 percent, effective November 25, 2013.  The Veteran contends the 60 percent rating should have been assigned from July 1, 2011.

The United States Court of Appeals for Veterans Claims has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

Ankylosis of the knee warrants ratings between 30 and 60 percent depending on the degree of motion in which the ankylosis occurs.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Impairment of the tibia and fibula warrants a 10 percent rating for malunion with slight knee or ankle disability; a 20 percent rating with moderate knee or ankle disability; a 30 percent rating with marked knee or ankle disability; and a 40 percent rating for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 
 
The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Code 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

The "amputation rule" precludes the assignment of a rating in excess of 60 percent for a disability of the knee.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5173.  Diagnostic Code 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended. Diagnostic Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action.  For a rating higher than 60 percent, there must be amputation up to the upper third of the thigh.  38 C.F.R. § 4.71a , Diagnostic Code 5161.

Again, the question in this case is whether the 60 percent rating assigned, effective November 25, 2013, is warranted prior to that date.  The Veteran does not allege that a rating in excess of 60 percent is warranted for his right knee disability; rather, he alleges that the 60 percent rating is warranted effective July 1, 2011, the day following the 100 percent post-surgery rating.

At the time of an August 2010 VA examination, the Veteran reported the May 2010 revision surgery, which followed a failed unicompartmental right knee implant, "went well without complications."  At this time, the Veteran remained in physical therapy and reported needing Vicodin for pain, as well as taking Vicodin prior to his physical therapy sessions.  The Veteran's knee was painful and stiff, but the examiner indicated that there was no weakness or subluxation.  The Veteran's knee pain flared up with activity, such as prolonged walking and standing.  The Veteran used a cane for ambulation at the time of this examination.  At the time, the Veteran reported being on short term disability and unable to work due to the knee replacement.  He reported that his job required travel, walking prolonged distances, setting up displays/exhibits, all of which required lifting, carrying and climbing, which he was unable to perform after the surgery.

At the time of a February 2011 VA follow up visit, the Veteran reported ongoing pain over the anterior aspect of his right knee.  The Veteran's range of motion was between 0 and 100 degrees and his stability was good.  The physician recommended continued physical therapy and indicated the Veteran would benefit from more strengthening over his right lower extremity, thus implying some weakness.  He was again referred for physical therapy.

April 2011 physical therapy notes show the Veteran's report of continuing persistent knee pain with all walking activities, and with prolonged standing.  He reported difficulty doing daily chores on his feet and with using the stairs.  The physical therapist noted the prognosis as good for improving function, strength and range of motion, but guarded for restoring full function and strength.  It was determined that the Veteran had made maximum medical gain from physical therapy at that time with respect to gains in range of motion and strength.  The therapist also noted that it was unsafe for the Veteran to return to work as an event preparer, lifting, bending and squatting throughout the day due to the disabled right knee.

At the time of a July 2011 VA general medical examination, the Veteran reported having constant pain in his right leg.  Right knee joint swelling was noted on physical examination, as was mild weakness.  

A May 2012 VA orthopedic clinic follow-up note shows the Veteran presented with a normal gait and his knee showed good stability.  The physician found no swelling or other abnormalities.  The physician indicated no need for reevaluation for another year.  The Veteran's symptoms of pain apparently continued, however, as he was in physical therapy again by 2013.  In a statement received in May 2013, the Veteran's physical therapist reported his continued persistent functional, strength and range of motion limitations.  The statement indicated it would be impossible for the Veteran to return to work in his prior capacity, as he could not safely exert ten to twenty pounds of force occasionally or frequently, to include frequent transfers, walking and traveling.

In November 2013, the Veteran was examined by VA, at which time the examiner confirmed that the Veteran's knee disability was manifested by chronic residuals consisting of severe, painful motion and weakness.  The RO assigned the 60 percent rating effective the date of this examination.  At the time of the Veteran's July 2015 Board hearing, however, he confirmed that his symptoms were consistent throughout the time since the most recent corrective surgery.  Specifically, he reported that his pain and weakness and need for a cane continued throughout the period.    

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's status post total right knee replacement, warrants a 60 percent evaluation beginning July 1, 2011.  Specifically, the Veteran's status post total right knee replacement has been manifested by chronic residuals consisting of severe painful motion and weakness since his last surgery.  He was in receipt of a 100 percent schedular rating for the disability through June 30, 2011.  The 60 percent rating, therefore, should be assigned effective July 1, 2011.

A rating in excess of 60 percent, however, is not warranted.  As noted above, 60 percent is the maximum rating authorized under Diagnostic Code 5055 for a knee replacement.

The Board has considered other potentially applicable diagnostic codes.  The 60 percent evaluation assigned for right knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion.  38 C.F.R. § 4.71a , Diagnostic Code 5255.  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion.

The Board acknowledges that recurrent subluxation or lateral instability is not contemplated by Diagnostic Code 5055.  The evidence, however, does not show that the Veteran has had recurrent subluxation or lateral instability of the right knee during the period in question.  Therefore, a separate rating on that basis is not warranted.

A schedular evaluation greater than 60 percent is also prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants a 60 percent disability rating.  38 C.F.R. § 4.71a , Diagnostic Code 5162. Thus, the Veteran cannot receive a higher rating for his replaced knee than for a leg amputated.  Accordingly, all applicable possibilities were considered for a higher or separate rating, and a schedular rating in excess of 60 percent for the Veteran's service-connected right knee disability, from July 1, 2011, is not warranted.




Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as explained above, the Veteran is receiving the maximum rating allowed for the knee during the pendency of the appeal.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected right knee disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


Earlier Effective Date - TDIU

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).   

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).

For purposes of assigning an effective date, the award of TDIU is an award of increased disability compensation.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o) (2015); VAOPGCPREC 12-98 (1998).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Such claims are to be liberally construed.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

TDIU may be awarded, where a veteran's schedular rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16. Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).

The Veteran filed a VA Form 21-8940, which was received in July 2010.  At that time, he was in receipt of a 100 percent schedular rating for his status post total right knee replacement for the period following the surgery.  By way of this decision, a 60 percent rating for service connected status post total right knee replacement is granted from July 1, 2011.  The Veteran, therefore, meets the schedular requirements for a TDIU throughout the pendency of this claim.

In August 2010, the Veteran's former employer submitted a statement indicating the Veteran was no longer working due to the inability to perform his duties following the knee replacement.  An August 2010 VA examiner also reported that the Veteran could not work at that time due to the knee replacement.

An April 2011 VA physician note shows the Veteran was prevented from returning to work other than light duty.  In a statement received in May 2011, the Veteran's physical therapist opined that accommodations could not be made for the Veteran to return to work and that he could not return to work stooping, kneeling and crouching, or safely exert ten to twenty pounds of force occasionally or frequently.

In July 2011, the Veteran underwent VA general medical examination, at which time it was reported that the Veteran had been unemployed since 2010 due to disability.

In October 2011, the Veteran's employer provided a statement confirming that the company had to release the Veteran due to his disability preventing him from performing the requirements of his position.

Following a November 2013 VA examiner's finding that the Veteran would have difficulty performing any job that would require prolonged sitting, standing, repetitive bending, heavy lifting, or carrying, the RO awarded the Veteran the TDIU benefit.  The RO assigned the effective date of November 25, 2013, the date of the examination, for the TDIU.  However, based upon the medical evidence summarized above, the Veteran has not been able to do this type of job at any time since his May 2010 total knee replacement surgery.  As such, Board finds that the Veteran's TDIU will be effective July 1, 2011, the first date following the post-surgery schedular 100 percent rating.


ORDER

The appeal for entitlement to a rating in excess of 10 percent for seasonal allergic rhinitis with atopy is dismissed.

The appeal for entitlement to a rating in excess of 30 percent for reactive airway disease is dismissed.

An evaluation of 60 percent, but no more, for status post total right knee replacement is granted, effective July 1, 2011, subject to the criteria governing the payment of monetary benefits. 

An effective date of July 1, 2011, for a total disability evaluation based upon individual unemployability is granted.


REMAND

The Veteran's claims for an increased rating for his lumbar spine disability, as well as for service connection for a left knee disability and acid reflux require additional evidentiary development prior to adjudication.

Lumbar Spine Examination

The Veteran has appealed the rating assigned for his service-connected lumbar spine disability.  In particular, he contends that separate ratings are warranted for radiculopathy in his lower extremities.  The most recent VA examination in this case occurred in November 2013.  At that time the examiner noted mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity.  No symptoms were noted in the left lower extremity.  The examiner did not clarify whether these were all radicular symptoms related to the lumbar spine disability, or whether any of these symptoms were manifestations of the service-connected right knee disability.  Moreover, at the Veteran's July 2015 Board hearing, he reported radicular symptoms in both lower extremities and also suggested that he experiences foot drop.  On remand, the RO should afford the Veteran an updated lumbar spine examination with an assessment of whether the Veteran has neurological findings associated with the lumbar spine disability, to include a determination of whether there is right and/or left lower extremity radiculopathy or foot drop associated with the lumbar spine disability.

Service Connection Claims - Examination

The Veteran has also appealed the denial of service connection for both a left knee disability and for acid reflux.  At his July 2015 hearing, the Veteran clarified his contentions related to both disabilities.  He confirmed that he did not experience either of these disabilities during his active service.  Rather, he claims to have a left knee disability associated with overuse and overcompensation due to his service-connected right knee and lumbar spine disabilities.  He claims to have developed acid reflux secondary to the use of painkillers for his service-connected right knee and lumbar spine disabilities.  Thus, the Veteran claims that his left knee disability and acid reflux are both secondary to service-connected disabilities.  On remand, the Veteran should be afforded the requisite notice as to the evidence necessary to establish service connection on a secondary basis.  38 C.F.R. § 3.159(b) (2015).  The Board also finds that the duty to assist set forth at 38 C.F.R. § 3.159(c)(4) requires that the Veteran be scheduled for a VA examination in response to his claims for service connection for a left knee disability and for acid reflux as secondary to the service-connected disabilities. 

Records

At the time of his July 2015 Board hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA) due to several factors, to include the spine disability under appeal.  Since records in the possession of the SSA could be supportive of the claims on appeal, further development to obtain those records is in order.  

The originating agency should also undertake appropriate development to obtain any pertinent ongoing VA and private treatment records related to the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c) (1) and (2) (2015).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's claimed lumbar spine, left knee and acid reflux disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Obtain a copy of any decision awarding the Veteran SSA disability benefits and any records associated with the award.
 
3.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected lumbar spine disability, to include any associated neurological dysfunction such as right and left lower extremity radiculopathy and foot drop.  With regard to the right lower extremity, to the extent possible, the examiner should differentiate between symptoms associated with lumbar spine radiculopathy and symptoms associated with the service-connected right knee disability.  The examiner must recognize the Veteran's statements at the time of the July 2015 hearing indicating right and left lower extremity radiculopathy, as well as foot drop.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left knee disorders present during the period of the claim.  All pertinent evidence must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to each left knee disorder present during the pendency of his claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected right knee disability and/or lumbar spine disability, to include due to overuse, overcompensation, an altered gait or weight bearing problems caused by the service-connected disabilities.  Should the examiner determine that no such causal connection exists, the examiner should also determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

5.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of any acid reflux disease present during the period of the claim.  All pertinent evidence must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on review of the record and the examination of the Veteran, the examiner should state a medical opinion with respect to any acid reflux disorder present during the pendency of his claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or aggravated (worsened beyond the natural course of the disability) by the Veteran's service-connected disabilities, to include medication taken for the service-connected disabilities, such as painkillers.  Should the examiner determine that no such causal connection exists, the examiner should also determine whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

6.  The RO should also undertake any other development it determines to be warranted.
 
7.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


